Citation Nr: 0629775	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, right 
fourth toe fracture, with arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from November 1964 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.

The veteran testified at a Travel Board hearing in July 2006 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's right fourth toe injury residuals are 
manifested by a slight claw toe deformity, limited motion 
without pain, and a recurrent hyperkeratotic patch under the 
right fourth metatarsal resulting in moderately severe pain 
upon weight bearing.


CONCLUSION OF LAW

The requirements for an evaluation of 20 percent for 
residuals of injury to the right fourth toe have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5284 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in December 2002 and December 2003 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.  A March 2006 letter advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case, 
especially given the favorable decision.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

A 1968 rating decision established service connection for 
residuals of an injury to the right fourth toe.  The veteran 
filed a claim for an increased rating in November 2002.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at the July 2006 hearing; service 
medical records; and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  


The veteran related at the hearing that the symptom of his 
right fourth toe disability which causes him the most 
discomfort is a cyst or recurring callus, for which he has 
had to receive recurring treatment for reduction.  He further 
related that the cyst developed due to lack of movement in 
his right fourth toe secondary to his injury residuals and 
the manner in which he has to walk.  The veteran stated that 
the callus grows back about every four months.

VA outpatient treatment records for the period May 2002 to 
June 2004 reflect that the veteran presented with complaints 
of painful calluses on the bottom of his right foot.  
Physical examination in June 2002 revealed hyperkeratotic 
tissues on the fourth metatarsal head, right foot, as well as 
the dorsal lateral aspect of the fifth digit, right foot.  
The callus was first reduced in June 2002, without bleeding, 
drainage, redness, swelling, or ulceration.  An October 2002 
report noted the veteran with moderate to severe discomfort 
on the bottom of the right foot resulting from hyperkeratotic 
tissue.  The diagnosis provided on both of those reports was 
plantar flexed fourth metatarsal, right foot.

The outpatient records further reflect that the callus 
required repeat reductions in August 2002, October 2002, 
April 2003, June 2003, August 2003, February 2004, April 
2004, and in June 2004.  The Board also notes that in April 
2004 the diagnosis was reflected as porokeratosis.  Further, 
the veteran's records do not reflect any similar pathology on 
his other foot or toes.  

The examiner at the January 2006 VA examination noted the 4 
cm x 4 cm hyperkeratotic area on the plantar aspect of the 
veteran's right foot, just down slightly lateral to the 
fourth metatarsal head, and the fact that it was somewhat 
painful to palpation.  The examiner observed that the pain in 
that area could be because of the slightly plantar flexed 
fourth metatarsal.  The examiner concluded that his inability 
for weight bearing for extended periods is likely due to a 
plantar flexed fourth metatarsal.

The veteran's disability is currently rated under Diagnostic 
Code 5010-5284 for residuals of injury to the right fourth 
toe with arthritis.  See 38 C.F.R. § 4.27 (A hyphenated code 
is used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation).  Under Code 5284 moderate residuals of 
foot injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.  
A 40 percent evaluation requires that the residuals be so 
severe as to result in actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes that the August 2002 rating decision 
increasing the veteran's rating to 10 percent appeared to 
include the complaints related to the callus formation.  The 
decision on appeal, however, appears to indicate that such 
symptoms could not be considered in evaluating the veteran's 
foot injury.  Upon review of the record, the Board finds the 
evidence as to whether the hyperkeratotic region under the 
fourth metatarsal is part of his service-connected disability 
to be in equipoise.  In this regard, the January 2006 
examiner indicated that the hyperkeratotic region could be 
due to the slightly plantar flexed fourth toe, and 
subsequently concluded that his painful weight bearing is 
likely due to the plantar flexed fourth metatarsal.  The 
evidence shows that the veteran's pain is related to the 
hyperkeratotic area.  VA treatment records showing his 
treatment for the hyperkeratotic region also diagnosed the 
condition as a plantar flexed fourth metatarsal.  Further, as 
noted above, there are no records indicating any similar 
problems on his other foot, which would likely indicate other 
chronic foot disabilities unrelated to his injury.  

Resolving all doubt in favor of the veteran, the Board finds 
the veteran's symptomatology warrants an increased rating 
under Code 5284.  The slight claw toe deformity, limited 
motion, and painful hyperkeratotic region requiring frequent 
shaving, when considered together, more nearly approximate 
the criteria for a 20 percent rating as a moderately severe 
foot disability.  

The evidence does not support a finding of severe disability 
as the 2006 VA examination noted only a mildly antalgic gait, 
and slight deformity of the toe, with limited motion which 
was not painful.   The quantification of the veteran's pain 
level due to the hyperkeratosis was listed in October 2002 as 
moderate to severe, indicating a level of pain in between the 
two.  Thus, the evidence supports a conclusion that the 
disability is at most moderately severe, and a rating in 
excess of 20 percent is not warranted.


ORDER

Entitlement to an evaluation of 20 percent for the residuals 
of injury to the right fourth toe is established, subject to 
the regulations applicable to the payment of monetary 
benefits.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


